Citation Nr: 0934852	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for skin tumors to include as secondary to 
herbicide exposure.

3.  Entitlement to service connection for post-operative 
stomach cancer to include as secondary to herbicide exposure.

4.  Entitlement to service connection for enlarged prostate, 
chronic prostatitis, claimed as prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 
1969, which includes military service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October and December 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding has been associated with the 
claims file.

The issue of enlarged prostate, chronic prostatitis, claimed 
as prostate cancer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a June 1986 rating decision; this denial was 
confirmed in a July 1988 Board decision.  In a June 2000 
rating decision the RO again denied service connection for 
bilateral hearing loss finding that the Veteran had failed to 
submit new and material evidence and properly notified the 
Veteran, who did not initiate an appeal of that decision.
  
2.  The July 1988 Board decision and June 2000 rating 
decision are the last final decisions prior to the Veteran's 
request to reopen his claim for entitlement to service 
connection for bilateral hearing loss in July 2001.

3.  Evidence received since the June 2000 decision regarding 
the Veteran's claim for service connection for bilateral 
hearing loss does not bear directly and substantially upon 
the specific matter under consideration and is not, by itself 
or in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of that claim.

4.  The RO denied service connection for skin tumors in a 
June 1994 rating decision and properly notified the Veteran, 
who did not initiate an appeal of that decision.

5.  The June 1994 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for skin 
tumors in March 2002.

6.  Evidence received since the June 1994 rating decision 
regarding the Veteran's claim for service connection for skin 
tumors is cumulative of evidence previously of record and 
does not raise a reasonable possibility of substantiating the 
claim.

7.  The Veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

8.  Stomach cancer has not been recognized by VA as being 
etiologically related to exposure to herbicide agents used in 
Vietnam.

9.  The Veteran does not have a stomach disorder that had its 
onset during active duty or that is otherwise related to his 
service.




CONCLUSIONS OF LAW

1.  The Board decision of July 1988 and the rating decisions 
of June 2000 and June 1994 are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim seeking entitlement to service connection for bilateral 
hearing loss may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

3.  New and material evidence has not been received, and the 
claim seeking entitlement to service connection for skin 
cancer may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  Service connection for post-operative stomach cancer is 
not established.  38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the Veteran 
contends that his bilateral hearing loss, skin tumors, and 
post-operative stomach cancer residuals are related to his 
service in the United States Navy from March 1966 to December 
1969.  Specifically, the Veteran contends that he worked on 
jets while in the military and was exposed to significant 
acoustic trauma.  He attributes his current bilateral hearing 
loss to this acoustic trauma.  The Veteran also contends that 
he was exposed to herbicides during his military service 
which have led to his current skin tumors and stomach cancer 
residuals.    

New and Material Evidence

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

Prior to August 29, 2001,  new and material evidence was 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).   

After August 29, 2001, new evidence is defined as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

1.	Bilateral hearing loss

In a June 1986 rating decision the RO denied the Veteran's 
claim for service connection for bilateral hearing loss 
because evidence did not show that it had its onset during 
active service and was not shown in the VA examination 
report.  The Veteran appealed and the Board of Veterans 
Appeals denied the claim on July 14, 1988.  The Board 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R.  
§§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran filed to reopen his claim in April 2000, but the 
RO denied his claim by rating decision dated in June 2000 for 
lack of new and material evidence showing that his current 
hearing loss was related to military service.  The Veteran 
was notified of the decision and his appellate rights in a 
June 2000 letter, but he did not appeal.  The RO received the 
next communication regarding this claimed disability and 
service connection in July 2001, more than one year after the 
June 2000 notice letter.  Therefore, the June 2000 decision 
is final.  See 38 U.S.C.A. § 7105(c), 38 C.F.R. § 20.1103.

The Veteran's claim to reopen entitlement to service 
connection for bilateral hearing loss was received in July 
2001.  Thus, the pre-August 29, 2001 regulation regarding new 
and material evidence applies, 38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

The evidence of record at the time of the July 1988 Board 
decision and June 2000 rating decision included the Veteran's 
service treatment records, which were negative for hearing 
loss and a July 1986 VA examination which showed bilateral 
hearing loss several years after military service.  Evidence 
submitted since the July 1988 Board decision and June 2000 
rating decision includes VA outpatient treatment records, lay 
statements, and the Veteran's testimony before the 
undersigned Acting Veterans Law Judge.

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denials of this 
claim in July 1988 and June 2000 is new, in that it was not 
previously of record, but it is not material, in that it is 
cumulative and redundant.  As noted, the basis of denial in 
July 1988 was that there was no evidence of bilateral hearing 
loss during service and no evidence of bilateral hearing loss 
until many years after military service and the basis of 
denial in June 2000 was that the Veteran had failed to submit 
new and material evidence.  Since the July 1988 and June 2000 
decisions the Veteran has submitted current VA outpatient 
treatment reports which show bilateral hearing loss and has 
provided written and oral testimony regarding his claim but 
has not submitted any evidence linking his current bilateral 
hearing loss to his military service.  Such evidence is 
cumulative of evidence previously of record and therefore not 
new and material.  38 C.F.R. §3.156(a) (2002).   

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for bilateral hearing loss are not 
met.

  	2.  Skin Tumors

In a June 1994 rating decision the RO denied the Veteran's 
claim for service connection for skin tumors to include as a 
result of exposure to herbicides during active service.  
Specifically, the RO stated that the skin tumors are not 
covered under the presumptive provisions for herbicide 
exposure and that there was no evidence of the condition 
during service or within an applicable presumptive period 
following service.  The Veteran was notified of the denial 
and his appellate rights in a letter dated July 1994.  The RO 
received the next communication regarding this claimed 
disability and service connection in March 2002, more than 
one year after the June 1994 notice letter.  Therefore, the 
June 1994 decision is final.  Id. 

The Veteran's claim to reopen entitlement to service 
connection for a skin disorder was received in March 2002.  
Thus, the post-August 29, 2001 regulation regarding new and 
material evidence applies, 38 C.F.R. § 3.156(a).   

The evidence of record at the time of the July 1994 rating 
decision included the Veteran's service treatment records, 
which were negative for a skin disorder and no evidence 
linking the Veteran's current skin disorder to his military 
service, to include any applicable presumptions.  Evidence 
received since the July 1994 denial includes VA outpatient 
treatment records, private treatment records, lay statements 
and the Veteran's testimony before the undersigned Acting 
Veterans Law Judge.

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in June 1994 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in June 1994 was that there was no 
evidence of a skin disorder during the Veteran's military 
service and no evidence linking the Veteran's current skin 
disorder to his military service, to include any applicable 
presumptions.  Since the June 1994 decision the Veteran has 
submitted current VA outpatient treatment reports which show 
a current skin disorder and has provided written and oral 
testimony regarding his claim but has not submitted any 
evidence linking his current skin disorder to his military 
service.  Such evidence does not raise a reasonable 
possibility of substantiating the claim and is therefore not 
new and material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been received, and that the criteria for reopening the claim 
seeking service connection for a skin disorder are not met.

Service Connection

The Veteran seeks service connection for post-operative 
stomach cancer secondary to herbicide exposure.  Service 
treatment records are negative for any indication of stomach 
cancer or symptoms of stomach cancer.  While the Veteran's 
service treatment records show that he complained of stomach 
trouble during his pre-induction examination, dated January 
1966, the examining physician noted that x-rays were 
completed and no diagnosis was rendered.  Also, the 
separation examination, dated November 1969, did not indicate 
any stomach complications or disabilities.  

Post-service treatment records indicate that the Veteran was 
treated in November 1974 for acute gastritis, approximately 
five years after discharge from service.  A VA outpatient 
treatment record dated October 2001 indicates that the 
Veteran has a history of carcinoma of the stomach, status 
post partial gastrectomy.  None of the records indicate that 
the carcinoma of the stomach had its onset in or was in any 
way related to the Veteran's active service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The law provides that a "veteran who, during active 
military, Naval, or air service, served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending in May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent...unless there is 
affirmative evidence to establish that the veteran is not 
exposed to any such agent during that service."  38 U.S.C.A.  
§ 1116(f) (West 2002).  

VA regulations provide that if a Veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: Chloracne or any acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59, 
232-243 (November 2, 1999).

Initially, the Board finds that service connection for post-
operative stomach cancer is not warranted on a presumptive 
basis.  First, there is no competent evidence of cancer being 
manifested to any degree in the first year after the Veteran 
completed his active service.  Also, while the Veteran's 
exposure to herbicides is presumed based on his Vietnam 
military service, the Board notes that stomach cancer is not 
one of the disabilities specified at 38 C.F.R. § 3.309(e).  
Accordingly, as stomach cancer is not listed as one of the 
presumptive disorders under that regulation, presumptive 
service connection on the basis of Agent Orange exposure is 
not warranted on a presumptive basis.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection for post-
operative stomach cancer is not warranted on a direct basis.  
First, as above, service treatment records are negative for 
any indication of stomach cancer or symptoms of stomach 
cancer.  Second, there is a lapse of many years between the 
Veteran's separation from service in 1969 and the first 
indication of stomach cancer in 2001.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Finally, there is no medical evidence 
linking the Veteran's stomach cancer to his military service.  
During his testimony before the Board, the Veteran stated 
that he was not treated during service for a stomach 
condition and that he was not treated within one year of 
discharge or shortly after discharge for stomach cancer.  The 
Veteran said that doctors have not attributed his stomach 
cancer to herbicides.  In all, the Veteran's testimony weighs 
against a finding of service connection for his post-
operative stomach cancer.

The Board sympathizes with the Veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the Veteran's claim 
for service connection for post-operative stomach cancer on a 
direct or presumptive basis.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to the stomach cancer claim the RO provided the 
appellant pre-adjudication notice by letter dated in April 
2002.

With regard to the new and material evidence issues, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in 
the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the 
duty to notify was not satisfied prior to the initial 
unfavorable decisions because the Veteran was not notified of 
the basis of the last final denials for the petitions to 
reopen service connection claims.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  However, in the recent case of Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the United States Supreme 
Court determined that the Federal's Circuit's "harmless 
error" analysis set forth in Sanders v. Nicholson was too 
complex and rigid, its presumptions imposed unreasonable 
evidentiary burdens upon the VA, and it would too often 
require an appellate court to treat as harmful errors that in 
fact were harmless.  Instead, the Supreme Court held that in 
cases were notice was inadequate, the reviewing court should 
consider the totality of the circumstances in determining 
whether the Veteran was prejudiced by the error.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
notice letter of November 2001 for bilateral hearing loss and 
the notice letter of April 2002 for the skin condition both 
listed the criteria necessary for service connection and the 
criteria necessary to reopen the previously denied claims.  A 
review of the claims file shows that these claims were 
previously denied because the Veteran failed to provide 
evidence that either condition was related to his active 
service, a key element to a service connection claim.  Thus, 
notice of the elements for service connection and notice of 
the definitions of new and material are sufficient to inform 
the Veteran of evidence needed to proceed with his claims.

The Board also notes that the Veteran was notified of the 
bases for the prior final denials in the rating decision of 
October 2002 and in the statement of the case issued in March 
2003.  In addition, a new VCAA notice was issued in July 2006 
that fully addressed the bases for the prior final denials 
and described the evidence necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denials.  Finally, the 
Board finds that the Veteran was not prejudiced by the notice 
error as the Veteran appeared before the Board and was 
informed of and discussed the new and material evidence 
necessary to reopen his claims and he was provided 60 days to 
submit additional evidence in support of his claims.  
Therefore, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not required for the 
petitions to reopen claims for service connection for 
bilateral hearing loss and a skin condition as the Veteran 
failed to submit new and material evidence to reopen his 
claims.  A VA examination was not required for the claim for 
service connection for post-operative stomach cancer 
secondary to herbicide exposure as the evidence failed to 
show any association or connection between the disorder and 
the Veteran's service.  The Veteran's records and testimony 
indicate that he was not treated for the stomach disability 
in service or within one year of service.  Therefore, VA 
examinations were not required for any of the claims 
addressed herein.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted lay statements and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Veteran and his 
representative indicated at the Board hearing that they might 
have additional evidence for consideration, thus the Board 
left the record open for 60 days to allow the Veteran ample 
time to submit additional evidence.  However, the 60 day 
allotment has expired and no additional evidence has been 
submitted.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the 
claim to reopen a previously denied claim for entitlement to 
service connection for bilateral hearing loss is denied.

New and material evidence having not been submitted, the 
claim to reopen a previously denied claim for entitlement to 
service connection for skin tumors to include as secondary to 
herbicide exposure is denied.

Service connection for post-operative stomach cancer to 
include as secondary to herbicide exposure is denied.


REMAND

The Veteran seeks service connection for enlarged prostate, 
chronic prostatitis, claimed as prostate cancer.  At his 
hearing before the undersigned, the Veteran stated that he 
has not been diagnosed with prostate cancer.  However, it 
appears that the Veteran had some genitourinary conditions in 
service which were noted in his service treatment records 
that may have a connection to his chronic prostatitis.  

The Veteran was afforded a VA examination in November 2002.  
The examiner stated that the prostatitis may be related to 
Agent Orange; however, the examiner did not review the claims 
file in conjunction with the examination and did not provide 
an opinion indicating whether the prostatitis had its onset 
during active service.  The fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Based upon the foregoing, the Veteran should be scheduled for 
a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his chronic prostatitis.  The 
claim folder should be made available to 
the examiner for review prior to the 
examination, and the examination report 
should indicate that the claim file was 
reviewed.

The examiner is asked to determine if the 
Veteran's chronic prostatits is at least 
as likely as not (i.e., 50 percent or 
greater probability) related to his active 
service.  The examiner should specifically 
address any instances of genitourinary 
treatment noted in the service treatment 
records.

The examiner should provide a rationale 
for all opinions expressed.

2.  Following the requested development, 
the Veteran's claim should be 
readjudicated based upon all evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
should have an applicable opportunity to 
respond.  The case should then be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


